Citation Nr: 1437508	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-43 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1978 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified before the undersigned at an April 2013 travel Board hearing. A transcript of that hearing is of record.  The evidentiary record was held open for 60 days to allow the veteran to submit any additional evidence. No additional evidence has been received.


FINDINGS OF FACT

1.  The veteran's service treatment records show numerous complaints over the years of fatigue, lack of energy, and tiredness but do not show complaints of snoring or apneas.

2.  Sleep apnea was first diagnosed in May 2009 four years after the veteran separated from service in September 2004.

3.  Sleep apnea did not have its onset in service, and the symptoms, such as fatigue, experienced by the veteran in service were more likely the result of other causes or factors, including degenerative joint problems with pain, than they were at least as likely the result of an as yet undiagnosed sleep apnea.  

4.  Sleep apnea is more likely the result of the veteran's 40 to 50 pound weight gain in the four years following separation from service than it is at least as likely the result of a disease or injury, if any, incurred in service.



CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Through written statements and hearing testimony, the veteran contends that her sleep difficulties began during service as documented by her several complaints of "fatigue."  She feels that the reports of fatigue were early manifestations of her current sleep apnea and that in addition to the fatigue, she also experienced daytime drowsiness and problems with her concentration during service.   

The veteran had over 26 years of active duty service.  The service treatment records document numerous complaints of fatigue, lack of energy and tiredness beginning in 1984.  The records do not show any diagnoses or treatment of sleep apnea.   

Post-service, a private polysomnography report, dated in June 2009, notes that the veteran was diagnosed with obstructive sleep apnea in May 2009 following a sleep study performed at Georgetown Sleep Center.  The veteran reported at least a 15-year history of excessive daytime fatigue.  She stated that family members and her ex-husband informed her that she had loud, disruptive snoring.  She reported that her symptoms had worsened over the past few years in the setting of a 40 pound weight gain.  The June 2009 sleep study confirmed the diagnosis of obstructive sleep apnea.

The veteran underwent a VA examination in September 2009 and was diagnosed as having mild obstructive sleep apnea.  The examiner did not provide a medical opinion as to whether her sleep apnea had its onset in service or is otherwise the result of a disease or injury in service.

At a February 2010 VA examination, after interviewing the veteran, reviewing the record, and conducting a full examination, the examiner opined that the veteran's current diagnosis of mild obstructive sleep apnea is less likely than not related to her generalized fatigue complaints in the past.  The rationale provided was that in the past when the veteran complained of generalized fatigue, from her history and examination, the providers reported fatigue of multi-factorial etiologies, such as multiple degenerative joint problems with pain, and nowhere in those reports did the veteran have complaints of excessive snoring, daytime sleepiness or that her breathing had stopped at night.  The examiner stated that the veteran's complaints began around May 2009 when she reported a 50 pound weight gain in the past four years.  Her recent complaints of sleep problems and weight gain triggered the need for a sleep study.  The examiner felt that the veteran's sleep apnea was related to her recent weight gain and that her specific complaints started only in the past four or five years.  So, there was no nexus between the fatigue in the past and the current sleep study and sleep apnea.  The examiner noted that obesity is considered as one of the definite risk factors for obstructive sleep apnea.

In an April 2012 VA Disability Benefits Questionnaire (DBQ) report, a VA examiner provided further opinion after reviewing the claims folder.  The examiner opined that the veteran's mild obstructive sleep apnea is less likely than related to service.  The rationale provided was that there were only complaints of fatigue in service as far back as 1991, 1993 and 2000 but there were no complaints of snoring or apneas. 

Based on the February 2010 and April 2012 VA examiners' opinions, the Board finds that the veteran's sleep apnea did not have its onset in service, and the symptoms, such as fatigue, which she experienced in service were more likely the result of other causes or factors, including degenerative joint problems with pain, than they were at least as likely the result of an as yet undiagnosed sleep apnea.  Moreover, the Board finds that the veteran's sleep apnea is more likely the result of her 40 to 50 pound weight gain in the four years following separation from service than it is at least as likely the result of a disease or injury incurred in service.

In so finding, the Board notes that it has attributed more probative weight to the examiner's opinions about the likely cause and time of onset of the sleep apnea in this case than it has to the veteran's belief that the symptoms that she experienced in service were the result of an as yet undiagnosed sleep apnea.  The veteran has contended that her sleep symptoms of fatigue, daytime drowsiness and memory problems had their onset in service and that, since service, she was told by family members that she snores loudly.  The Board finds the VA examiners' opinions more probative in this matter as they offered supporting data as to why the veteran's sleep apnea is not related to the symptoms experienced in service.  Both examiners specifically considered the veteran's reports of fatigue during service but explained why her current diagnosis of sleep apnea is not related to those reports.  Therefore, the Board finds the examiners' opinions of February 2010 and April 2012 to be more persuasive with regard to the material issue of the timing of the onset of sleep apnea in this case than the veteran's opinion.

In addition, the Board notes that the veteran's lay belief that her sleep apnea is related to her in-service fatigue and tiredness is competent evidence in the sense that it is within the common knowledge and experience of a lay person that sleep apnea, which disrupts sleep, can cause a person to feel fatigued and tired.  However, the persuasive value of the veteran's testimony is low because the overall factual picture in this case is complex.  Given that fatigue and tiredness can be symptoms of many disorders; that sleep apnea is often associated with being overweight or obese; and that the veteran had a 40 to 50 pound weight gain in the four years after service, the Board concludes that the veteran's lay belief that sleep apnea more likely began in service than after service is less persuasive than the examiner's opinions because they considered other factors than simply the complaints of fatigue in service.  They looked at other possible causes in service for that fatigue, noted the absence in service of other symptoms of sleep apnea such as excessive snoring or interrupted breathing, and also considered other causes of sleep apnea after service such as the veteran's weight gain.

Based upon the nature of the condition involved and the other possible causes for the symptoms observed by the veteran, the issue of whether her sleep apnea had its onset in service as opposed to after service is too complex to be within the common knowledge of a non-expert such as the veteran or this Veterans Law Judge.  Although the basic principle that sleep apnea causes fatigue may be within the common knowledge of lay persons, the factual picture presented in this particular case is complex.  In this regard, the Board notes that diagnosing obstructive sleep apnea requires specialized testing, such as the private sleep studies conducted in this case in 2009.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (citing Todd v. Eitel Hosp., 306 Minn. 254, 237 N.W.2d 357, 361 (1975)) (A diagnosis by laboratory testing is distinctly not within an area of common knowledge and lay comprehension).  Thus, whether the veteran's condition was likely to have begun in service cannot be determined by mere observation alone.  

Moreover, the Board finds that determining when sleep apnea began in this case is not within the realm of knowledge of a non-expert given the complicating facts of fatigue being a symptom of many disorders, not just of sleep apnea, and of the 40 to 50 pound weight gain in the four years after separation from service and just before diagnosis of sleep apnea.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her opinion that the fatigue she experienced in service was a symptom of sleep apnea is not competent evidence and therefore is not probative of whether sleep apnea began or was incurred in active service.  Rather, the Board has relied on the medical opinions in this case to resolve the issue of the likely time of onset of the sleep apnea.

For the reasons noted above, service connection is not warranted for sleep apnea.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the preponderance of the evidence is against the veteran's claim of entitlement to service connection for sleep apnea.  Therefore, that doctrine is not applicable in the instant appeal, and her claim must be denied.  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


